Citation Nr: 1621714	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  07-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

(The issues of entitlement to service connection for right knee disability, left eye disability, and generalized joint disorder, as well as an increased rating claim for bilateral hearing loss will be addressed in a separate decision, as will the issue of entitlement to service connection for a traumatic brain injury (TBI).)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to June 1991, May 1999 to November 1999, and from October 2003 to September 2005.  He also served a verified period of active duty for training (ACDUTRA) from June 7, 1982, to July 22, 1982, and had additional periods of reserve duty.

This case is before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in part, denied the Veteran's claim of entitlement to service connection for major depressive disorder with anxiety and hypertension.

In June 2008, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In a February 2014 rating decision, the RO awarded service connection for major depressive disorder, also claimed as nervous condition due to undiagnosed illness.  This is a full grant of the benefits sought on appeal for that issue. 

The Veteran has had three hearings before three different Veterans Law Judges.  Importantly, these hearings have not overlapped in terms of issues.  As such, the issues of entitlement to service connection for right knee disability, left eye disability, and generalized joint disorder, as well as an increased rating claim for bilateral hearing loss will be addressed in a separate decision.  The issue of entitlement to service connection for a TBI also be addressed in a separate decision, and only the issue listed on the cover page of this decision will be addressed below.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's appeal of entitlement to service connection for hypertension.  

In February 2012, the Board remanded the Veteran's claim for verification of any periods of active duty in 1999 and for a VA examination to determine the nature and etiology of the claimed hypertension.  

In October 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  The examiner noted he was diagnosed as having hypertension in April or May 2002, and a review of service treatment records dated from 1990 to 1991 did not show any objective evidence of hypertension symptoms.  He was currently on medications with good control.  Following review of the claims file, consideration of the Veteran's statements, and physical examination, the examiner opined that the Veteran's hypertension was less likely than not caused or aggravated during his active duty service, nor was it caused or aggravated by a service-connected disability.  In reaching this conclusion, the examiner noted that there is no evidence to support hypertension during active duty prior to his 2002 diagnosis of essential hypertension.  The diagnosis was made when he was not activated.  

However, of record is the Veteran's DD Form 214 showing his activation for Operation Southern Watch from May 1999 to November 1999.  In the remarks section, it notes that "INDIVIDUAL COMPLETED PERIOD FOR WHICH ORDERED TO ACTIVE DUTY FOR PURPOSE OF POST SERVICE BENEFITS AND ENTITLEMENT."  

Also of record is an October 1999 service treatment record noting that the Veteran has borderline hypertension.  The October 2012 examiner, however, did not address this 1999 record in conjunction with his negative nexus opinion.  He found no evidence of treatment for hypertension symptoms from 1990 to 1991, and opined it was less likely than not caused by military service due his lack of symptoms during active duty and the fact that he was diagnosed as having hypertension in 2002.  

The Board finds that the October 2012 opinion and November 2012 addendum are inadequate inasmuch as the examiner based his opinion on an inaccurate factual basis.  In fact, the Veteran did exhibit symptoms of at least borderline hypertension in October 1999.  As such, the hypertension claim must again be remanded for consideration of the October 1999 treatment record (dated during a period of active duty).  

Additionally, the October 2012 VA examiner stated that the Veteran's hypertensive symptoms were controlled when he complied with medications and also noted that there is no evidence of renal disease from his service-connected diabetes mellitus that would cause problems with his blood pressure control.  This statement suggests that his hypertension was not aggravated by his service-connected diabetes; nonetheless, the opinion is unclear as to whether the Veteran's hypertension is proximately due to his service-connected diabetes.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  Clarification on remand is therefore necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's electronic claims file to the examiner who conducted the October 2012 VA hypertension examination, or, if s/he is unavailable, from another suitably qualified clinician, for a supplemental opinion as to the nature and etiology of his current hypertension.  The electronic claims must be available to the examiner, and the examiner should note that it has been reviewed.

It is left to the examiner's discretion whether to reexamine the Veteran.  

ALTHOUGH a complete review of the record is imperative, attention is called to following:

* The Veteran's DD Form 214 showing his activation for Operation Southern Watch from May 1999 to November 1999.  

*An October 1999 STR reflecting a diagnosis of borderline hypertension.  

*Under the medical history section of a December 2005 VA examination report, a notation that the Veteran has had hypertension and been on treatment since 1999.

*October 2012 VA examination report and November 2012 addendum.

THEN, the examiner should respond to the following questions:

(a).  Is there a 50 percent probability or greater that the hypertension had its onset in or is otherwise related to the Veteran's military service?  

The examiner is asked to specifically address the October 1999 service treatment record that notes "borderline HTN," and provide an opinion as to whether it was the precursor to his hypertension that was formally diagnosed in 2002 and the medical history noted in the December 2005 VA examination report.  

(b).  If it is the examiner's opinion that the Veteran's hypertension did not have its onset during his 1999 period of active duty or is not otherwise related to it, but rather first shown in 2002, please provide an opinion as to whether this pre-existing hypertension was aggravated during his subsequent period of active service from October 2003 to September 2005. 

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

(c ).  Additionally, clarify whether the Veteran's hypertension is proximately due to his service-connected diabetes mellitus.

The examiner must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Perform any additional development deemed necessary.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


